NOTE: This order is nonprecedentia1.
United States Court of A11peaIs
for the FederaI Circuit
DAVID JOHNSON,
Petiti0ner,
V.
DEPARTMENT OF THE TREASURY, _
Respondent.
2011-3064
Petition for review of the Merit SystemS Protection
Board in case no. CH315H100653-I-1.
ON MOTION
0 R D E R
David Johnson moves for leave to proceed in forma
pauper1s.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

JOHNSON V. TREASURY
2
FOR THE COURT
 2 8  fs/ Jan Horba1y
Date
cc: DaVid Johnson
S
Jeanne E. DavidSon, ESq.
21
J an Horba1y
C1erk
F|LEE3
u.s.c0um 0F on
THE FEnEBA'1i'pcii§i:i§r':
JAN 2 8 2011
1mmr:am
cum